Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to JP 2018-053318 filed on March 20, 2018 and JP 2019-005518 filed on January 16, 2019 is acknowledged in the instant application.
Claim Objections
Claim 10 is objected to because of the following informalities: the claim should be written which is including all the limitation of the claim that it depends from.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakamatsu et al. (US Pub. 2005/0178761) (new cited).
Regarding claims 1 and 10, Wakamatsu et al. discloses a superheated vapor generator comprising: a pillar-shaped member (8) made of ceramic (silicon carbide is ceramic) and formed with through channels through which a fluid passes, and a conductive layer disposed on at least a part of the a circumferential surface (8d) of the pillar-shaped member (8), wherein the conductive coating layer is disposed on the whole circumference of a cut surface of the pillar-shaped member (8) in a state where the conductive coating layer is electrically connected, in the cut surface of the pillar-shaped member which is perpendicular to a passing direction of the fluid (Fig. 4-5; Par. 39-41 and 101--105).  (Note: since the pillar-shaped member is made of silicon carbide which is electrical conductive, therefore the surface 8d has a conductive coating layer for Eddy current is induced in silicon carbide).
Regarding claim 2, Wakamatsu et al. discloses the pillar- shaped member (8) is a honeycomb structure comprising partition walls (8e) which define a plurality of cells (8a) extending from one end face to the other end face and formed as the through channels (Fig. 4-5).
Regarding claim 5, Wakamatsu et al. discloses the pillar- shaped member (8) is made of ceramics containing, as a main component, at least one selected from the group consisting of silicon carbide (Par. 101).
Regarding claim 6, Wakamatsu et al. discloses the pillar- shaped member (8) is made of ceramics containing silicon carbide as a main component, and an electric resistivity of the pillar-shaped member is from 0.01 Ωcm to 10 Ωcm (Par. 66).
Regarding claim 8, Wakamatsu et al. discloses the conductive coating layer (via 8d) possesses a layer structure, and comprises: an electroless plating layer which is in .
Information Disclosure Statement
The Information Disclosure Statement filed on March 14, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. (US Pub. 2005/0178761) in view of Kawaguchi et al. (JP 2013-238116) (cited by applicant).
Regarding claims 3 and 4, Wakamatsu et al. discloses substantially all features of the claimed invention as set forth above including the pillar-shape member (8) is made of dense ceramics, and a porosity of the pillar-shaped member is in the range of 40% to 45% except the porosity is the range of 0.1% to 10% and a thermal conductivity of from 50W/m.k to 300 W/m.k.  Kawaguchi et al. discloses the pillar-shape member (1) is a dense ceramic containing SiC (Par. 16) having a porosity is the range of 0.1% to 10% and a thermal conductivity of from 50W/m.k to 300 W/m.k (Par. 23-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Wakamatsu et al., the porosity is the range of 0.1% to 10% and a thermal conductivity of from 50W/m.k to 300 W/m.k, as taught by Kawaguchi et al., for the purpose of improving the thermal conductivity and efficiently heat transferred.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. (US Pub. 2005/0178761) in view of Yamamoto et al. (US Pub. 2013/0181310) (new cited).
Regarding claim 7, Wakamatsu et al. discloses substantially all features of the claimed invention as set forth above including the pillar-shaped member (8) is made of ceramic except the pillar- shaped member is made of ceramic containing, as a main component, cordierite having a thermal expansion coefficient from 0.1 ppm/K to 2 ppm/K.  Yamamoto et al. discloses the used of ceramic containing, as a main .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamatsu et al. (US Pub. 2005/0178761).
Regarding claim 9, Wakamatsu et al. discloses substantially all features of claimed invention as set forth above including the conductive coating layer except the conductive coating layer has a thickness of from 0.1 µm to 500 µm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Wakamatsu et al., the conductive coating layer has a thickness of from 0.1 µm to 500 µm, for the purpose of suitable to the user application to sufficient conducting electricity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/6/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761